Case: 1:19-mj-03190-TMP Doc #: 4-3 Filed: 07/29/19 1o0f1. PagelD #: 22
Page 1 of 2

 

United States District Court
EASTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA ORDER SETTING CONDITIONS
OF RE E AND BOND

C. barley Vaccaro cuseno: | MS 666

Defendant
RELE ORDER

It is hereby ORDERED that the above-named defendant be released as follows, subject to the Standard Conditions of Bond on the reverse and:

{ ] Upon Personal Recognizance Bond on his/her promise to appear at all scheduled proceedings as required, or

{ ] Upon Unsecured Bond executed by defendant in the amount of $ or

[WJ Upon Secured Appearance Bond as provided herein.

Additional Conditions of Release

Upon finding that release under the standard conditions detailed on the reverse will not by themselves reasonably assure the appearance of the defendant and the
safety of other persons and the community, IT IS FURTHER ORDERED that the defendant is subject to the following additi conditions of re! ae
[W1. The UE in in and may not leave the following areas without Court permission: New 7 ole Ors Lh.

 

 

[ ] 2. The defendant shall avoid all contact and not associate with any of the following persons or entities:

 

 

{ ] 3. The defendant shall avoid and not go to any of the following locations:

 

f] / :
{ ] 4. | The defendant shall surrender any and all passports to the U.S. Pretrial Services Agency by Tao fife shall not apply for any other passport.
Defendant is placed under the express supervision of the Pretrial Services Agency, subject to the Special ditions on the reverse, if applicable, and
[ ] is subject to random visits by a Pretrial Services officer at defendant's home and/or place of work;
[ ] must report to that agency (_) in person, times per and/or (_) by telephone times per ;
[ ] is subject-to home detention with electronic monitoring with the following conditions:

 

 

[ ] must undergo [ ] random drug testing [ ] evaluation anor [ ]treatment, for [ ] substance abuse [ Jalcoholism: [ ] mental health problems.

[ ]6

 

The undersigned defendant and sureties jointly and I sprog that we and my/our personal representatives, jointly and severally, are bound
to pay to the United States of America the sum of $__# ,

The undersigned agree(s) that this obligation is secured with hisfher/their interest in the following property ("Collateral") which he/she/they represent
is/are free and clear of liens except as otherwise indicated:

{ ] cash deposited in the Registry of the Court the sum of $

{ ] premises located at: owned by ‘
[ ] UWe also agree to execute a confession of judgment in form approved by the U.S. gesalaaN which shall be duly filed Cc vad
ya the proper local and state authorities on or before

 

 

 
   

 

   

 

 

  

 

 

 

 

ns Li 6a O91? Rolls oe €.
ELD Ar’ Address:
io rer Address:
Address:
Surety

The Court has advised the defendant of the conditions of release per 18:3142(h)(1) and (h)(2). This bond is con-
ditioned upon the appearance of the defendant and is subject to the Standard Conditions of Bond set forth on the reverse. If the
defendant fails to appear as ordered or notified, or any other condition of this bond is not met, this bond shall be due forthwith.

I acknowledge that I am the defendant in this case and that I am aware of ths con ions of release. I promise to obey all
conditions of release, to appear as directed, and to surrender for service pf an, eaten pesed--Ta are penalties
and sanctions set forth on the reverse of this form. 2 a

  

Release of the Defendant is hereby ordered on op. Zo/

Distribution: White-Original Canary - Courtroom Deputy Pink - Pretrial Services Goldenrod - Defendant
